PER CURIAM.
This local property tax matter involves the propriety of an alleged omitted assessment against the plaintiff, Coastal Eagle Point Oil Company, that was placed on the assessment rolls of defendant West Deptford Township. In 1998, the Township’s assessor, at the direction of the County Board of Taxation, made an allegedly omitted assessment for certain process equipment in the amount of $34,997,346.
Coastal appealed from the allegedly omitted assessment to the Gloucester County Board of Taxation. The County Board affirmed the assessment, and Coastal filed a complaint in the Tax Court contesting the $34,997,346 assessment. Hon. Joseph C. Small, J.T.C., granted summary judgment in favor of the taxpayer finding that the omitted assessment was not proper. West Dept-ford Township appeals from Judge Small’s order granting Coastal summary judgment and canceling the omitted assessment.
For the tax year 1994, the Township conducted a revaluation and made new tax assessments of property in the Township. As part of the revaluation, it placed a value on Coastal’s property of $125,000,000. The assessment included all of Costal’s property, including “the machinery, apparatus or equipment of [the] petroleum refinery that is directly used to manufacture petroleum products from crude oil in any of the series of petroleum refining processes commencing with the introduction of crude oil and ending with refined petroleum products” (the “process equipment”) (see N.J.S.A. 54:4-1). That assessment was carried over for the subsequent years and formed the basis of the 1997 assessment of $125,000,000. Coastal filed an appeal on the underlying $125,000,000 assessment, and the Township counterclaimed. That matter is still pending before the Tax Court.
In 1998, the assessor, following instructions received from the County Board of Taxation, levied an omitted assessment on the subject property for $34,997,346. The two assessments appear in different sections of the assessor’s January 10 assessment list. The base assessment appears in the normal real property tax section. The alleged omitted assessment appears in that section *304of the list reserved for “tangible goods and chattels ... used in business of telephone, pipeline and messenger systems, companies, corporations or associations....” See N.J.S.A. 54:4-1, as amended by L.1966, c. 138, S 1.
We apply the same standard as the trial court in determining whether the grant or denial of a summary judgment motion was correct. See Kopin v. Orange Products, Inc., 297 N.J.Super. 353, 366, 688 A.2d 130 (App.Div.), certif. denied, 149 N.J. 409, 694 A.2d 194 (1997); Antheunisse v. Tiffany & Co., Inc., 229 N.J.Super. 399, 402, 551 A.2d 1006 (App.Div.1988), certif. denied, 115 N.J. 59, 556 A.2d 1206 (1989). Under R. 4:46-2, summary judgment must be granted if “the pleadings, depositions, answers to interrogatories and admissions on file, together with affidavits, if any, show that there is no genuine issue as to any material fact challenged and that the moving party is entitled to a judgment or order as a matter of law.” R. 4:46-2(c); Brill v. Guardian Life Insurance Company of America, 142 N.J. 520, 528-29, 666 A.2d 146 (1995).
In connection with our review, however, we note that judges assigned to Tax Court have special expertise, and ordinarily we will not disturb them determinations on review unless they are plainly arbitrary or there is lack of substantial evidence to support them. G & S Co. v. Borough of Eatontown, 6 N.J.Tax 218, 220 (App.Div.1982)
We conclude that Judge Small correctly applied the facts to the law regarding omitted assessments and that Coastal was entitled to summary judgment. Even accepting as true all evidence that supports the Township’s position and according the Township the benefit of all legitimate inferences which can be drawn, Judge Small was correct in finding that the omitted assessment was not proper as a matter of law.
We accordingly affirm substantially for the reasons set forth in Judge Small’s comprehensive written opinion dated September 1, 1999, 19 N.J.Tax 123